                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SEAN MOORE,                                         Case No. 18-cv-00634-SI
                                   8                     Plaintiff,
                                                                                            ORDER RE DISCOVERY DISPUTE
                                   9              v.
                                                                                            Re: Dkt. No. 39
                                  10    CITY AND COUNTY OF SAN
                                        FRANCISCO, et al.,
                                  11
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Now before the Court is a discovery dispute letter jointly submitted by the parties. See

                                  14   Docket. No. 39.

                                  15

                                  16                                            BACKGROUND

                                  17          Plaintiff’s complaint alleges various causes of action arising from an incident with San

                                  18   Francisco police officers in January 2017.1       In January 2017, San Francisco police officers

                                  19   responded to a call from plaintiff’s neighbor who alleged plaintiff violated a restraining order.

                                  20   Complaint ¶16. As detailed in the complaint, the police officers went to plaintiff’s home to speak

                                  21   with him and plaintiff refused to let them inside. Id. ¶18-32. The exchange between the police

                                  22   officers and plaintiff culminated in plaintiff being shot twice. Id. ¶33.

                                  23          The issue now before the Court is whether nor not plaintiff should submit to a mental

                                  24   examination pursuant to FRCP 35. Defendants request the exam in light of plaintiff’s diagnosis

                                  25   with schizophrenia and his behavior during his deposition. Plaintiff opposes the exam, arguing the

                                  26   medical records sufficiently detail his diagnosis and render the exam superfluous.

                                  27
                                              1
                                  28           The Complaint says in paragraph 1 that the altercation between the parties took place on
                                       January 11, however, paragraph 16 says the altercation took place on January 6.
                                   1                                         LEGAL STANDARD

                                   2          Federal Rule of Civil Procedure 35(a) gives a court authority to order one party to comply

                                   3   with the other’s legitimate discovery request to submit to a physical or mental examination by a

                                   4   suitably licensed examiner. The party moving for physical or mental examination must meet two

                                   5   requirements: (1) the physical or mental condition of the party must be “in controversy” and (2)

                                   6   “good cause” for examination must be established. Ragge v. MCA/Universal Studios, 165 F.R.D.

                                   7   605, 608 (C.D. Cal. 1995). “Good cause for a mental examination requires a showing that the

                                   8   examination could adduce specific facts relevant to the cause of action and necessary to the

                                   9   defendant's case.” Id. at 609. It is within the broad discretion of the district court to determine

                                  10   whether a party must submit to examination. Shirsat v. Mutual Pharmaceutical Co., Inc., 169

                                  11   F.R.D. 68, 70 (E.D. Pa. 1996).

                                  12
Northern District of California
 United States District Court




                                  13                                             DISCUSSION

                                  14          Plaintiff’s mental state is in controversy for several reasons. First, in his second cause of

                                  15   action plaintiff places his mental state in controversy by claiming intentional infliction of

                                  16   emotional distress as a result of alleged Fourth Amendment violations.          Second, plaintiff’s

                                  17   schizophrenia diagnosis goes to his behavior on the morning in question. Finally, the medical

                                  18   examination is appropriate with respect to plaintiff’s competency in light of his statements during

                                  19   his deposition and during the morning in question.

                                  20          Plaintiff argues the proposed exam is unnecessary because the documents, testimony, and

                                  21   medical records already provided through the discovery process sufficiently detail plaintiff’s

                                  22   schizophrenia diagnosis.    The Court agrees that the examiner should thoroughly review all

                                  23   available materials relevant to plaintiff's mental health prior to the exams, both as context and to

                                  24   avoid redundant testing. However, the Court is unpersuaded that medical records are equally as

                                  25   informative as a comprehensive forensic psychological and psychiatric exam.

                                  26
                                  27

                                  28
                                                                                        2
                                   1                                         CONCLUSION

                                   2          For the forgoing reasons, the Court chooses to exercise its broad discretion and hereby

                                   3   GRANTS defendants’ request for a mental examination pursuant to FRCP 35.

                                   4

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 27, 2019

                                   7                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                   8                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     3
